NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                       04-3415



                                 JAMES E. HAYNIE,

                                                     Petitioner,

                                          v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.

                          __________________________

                           DECIDED: April 5, 2005
                          __________________________


Before MAYER, RADER, and GAJARSA, Circuit Judges.

PER CURIAM.

      James E. Haynie appeals the final decision of the Merit Systems Protection

Board dismissing his claim that he was improperly removed from employment by the

Department of Veterans Affairs for lack of jurisdiction. Haynie v. Dep’t of Veterans

Affairs, CH315H040152-I-1 (MSPB Jun. 24, 2004). We affirm.

      We must affirm the board’s decision to dismiss Haynie’s appeal unless he

establishes that the decision is: (1) arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law; (2) obtained without procedures required by law,

rule, or regulation having been followed; or (3) unsupported by substantial evidence.
5 U.S.C. § 7703(c) (2000). “The jurisdiction of the board is not plenary. Rather, it is

limited to those matters specifically entrusted to it by statute or regulation.” Serrao v.

Merit Sys. Prot. Bd., 95 F.3d 1569, 1573 (Fed. Cir. 1996); see 5 U.S.C. § 7701(a). A

petitioner has the burden of establishing board jurisdiction by a preponderance of the

evidence and we review the board’s decision de novo. See Serrao, 95 F.3d at 1573.

      We agree with the board that it lacked jurisdiction to hear Haynie’s appeal

because he was a probationary employee.           The board’s jurisdiction to hear an

employee’s appeal of a removal is circumscribed by statute. See 5 U.S.C. §§ 7511-

7514, 4301-4305. Excluded from its jurisdiction are appeals concerning “the reduction

in grade or removal of an employee . . . who is serving a probationary or trial period

. . . .” Id. § 4303(f)(2). Haynie’s allegations of discrimination must also be dismissed

because he failed to establish board jurisdiction over his probationary termination. See

Synan v. Merit Sys. Prot. Bd., 765 F.2d 1099, 1100-01 (Fed. Cir. 1985).




04-3415                                     2